Exhibit Cooper Cameron INDEMNITY AND GUARANTY AGREEMENT THIS INDEMNITY AND GUARANTY AGREEMENT (this "Agreement"), executed this 18th day of November, 2002 and effective as of the 19th day of November, 2002, by BELTWAY ASSETS HOLDINGS LLC, a Delaware limited liability company (the "Indemnitor"), having an office at c/o 5847 San Felipe Drive, Suite 2600, Houston, Texas 77057, in favor of LEGG MASON REAL ESTATE SERVICES, INC., a Pennsylvania corporation (together with any subsequent holder of the hereinafter defined Note, the "Lender"), having an address at 100 Light Street, 32nd Floor, Baltimore, Maryland 21202. WITNESSETH: WHEREAS, Beltway Assets LLC, a Delaware limited liability company (the "Borrower"), has obtained a loan in the principal amount of THIRTY-ONE MILLION NINETEEN THOUSAND TWO HUNDRED FIFTY DOLLARS AND NO/100 CENTS ($31,019,250.00) (the "Loan") from Lender pursuant to a Loan Agreement, dated as of November 19, 2002, between Borrower and Lender (the "Loan Agreement"); and WHEREAS, capitalized terms used in this Agreement and not otherwise defined in the body of this Agreement have the meaning ascribed to such terms in Appendix A to the Loan Agreement, and the rules of construction set forth in Appendix A apply hereto; and WHEREAS, as a condition to making the Loan to Borrower, Lender has required that Indemnitor indemnify Lender from and against, and guarantee to pay to Lender, those items for which Borrower is personally liable and for which Lender has recourse against Borrower under Section 12.13 of the Loan Agreement; and WHEREAS, Indemnitor is an affiliate of Borrower, the extension of the Loan to Borrower is of substantial benefit to Indemnitor and, therefore, Indemnitor desires to indemnify Lender from and against and guaranty to pay to Lender those items for which Borrower is personally liable and for which Lender has recourse against Borrower under Section 12.13 of the Loan Agreement. NOW, THEREFORE, to induce Lender to extend the Loan to Borrower and in consideration of the foregoing premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, Indemnitor agrees for the benefit of Lender, as follows: A.Indemnity and
